DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 1, 10-12 and 18-21 are allowed.
The closest prior is Yang et al (US 6, 559, 249 B2).
Yang et al. teach a solid catalyst composition obtained from Mg compound, TiCl4 and boron compound BR1n(OR2)3-n (n=0-3, R1 and R2 are hydrocarbon having 1-20 carbons)(Col. 3, lines 30-55). 
The Office interprets the claimed secondary internal electron donor electron donor (6-benzoyloxydibenzofuran-4-yl) benzoate having the structure as shown below (CAS# 1964440-20-7):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
It was suggested in the previous office action mailed on 07/28/2020.
as per applicant claim 1. Therefore, the claim 1 allowed. As such, the dependent claims 10-12 and 21 are allowed. 
As such, a catalyst system comprising the allowed solid pre-catalyst component as per applicant claim 18 is allowed.
As such, a process of using the allowed catalyst system as per applicant claims 19-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732




/YUN QIAN/Primary Examiner, Art Unit 1738